                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONI CALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: J-j';)-1   /Jc.
 UNITED STATES OF AMERICA,
                                                               No. 16-CR-371 (RA)
                        V.

                                                                     ORDER
 HUGH DUNKERLEY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         A conference is scheduled for March 11, 2020 at 11 :30 a.m. to address Mr. Grob's request

to be replaced as counsel for defendant Hugh Dunkerely. Mr. Avraham C. Moskowitz, a member

of the CJA Panel, shall attend.

SO ORDERED.

Dated:      February 27, 2020
            New York, New York

                                                   onnie Abrams
                                                  United States District Judge
